DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to the amendments filed on 10/27/2020. Claims 1, 4, 8, 11, 15, and 18 have been amended. Claims 2, 9, and 16 have been canceled. Claim 21 is added. Claims 1, 3-8, 10-15, and 17-21 are currently pending and have been considered below.

Response to Arguments
Applicant’s arguments, see pages 10-14, filed 10/27/2020, with respect to the rejection of claims 1-2, 6-9, 13-16 and 20 under 35 U.S.C. 102(a)(1) have been fully considered and persuasive. The rejection has been withdrawn. However, Applicant's amendment necessitated the new ground(s) of rejection as will be discussed below.

Meanwhile, on page 13 of Remarks, Applicant asserts that Seo fails to disclose or suggest the feature “a fake interface for a specific application, that is currently installed on the terminal device … the fake interface displaying non-privacy content that includes a different set of functions and a different type of content than the specific application”. The Examiner respectfully disagrees.
In this regard, Seo describes that 
In the existing caller ID service or text message service, the receiver manually receives the caller's information or text message (see pg. 2, para. 5); 
the mobile communication terminal receives the privacy service and displays the fake message and the fake transmission terminal information first (see pg. 4, para. 6); 
message or call is received from a transmitting terminal (see pg. 5, para. 2); 
In step 150, the fake message and the fake sender information preset in response to the sender are displayed (see pg. 5, para. 5); and
Call forwarding service: When the user of the mobile communication terminal is in a situation where he / she cannot answer the call, the call forwarding service is set to transfer the call to another telephone or communication terminal that can receive the call using the mobile communication terminal (see pg. 5, para. 5).

That is, the caller ID service or text message service teaches a specific application of claim 1, and it is inherent that the caller ID service or text message service itself means an application or performed by an application for providing the caller ID service or text message service. Here, the claim does not specifically define as to what the term “specific”, so under the broadest reasonable interpretation, the specific application can be interpreted as any application to perform a specific service such as call service or text message service. Further, the mobile communication terminal of Seo receives a message or call from a transmitting terminal even then a user cannot answer the call, which means that (the application for) caller ID service or text message service is currently installed in the mobile communication terminal to receive a call and message at any time, thus this teaches the specific application is currently installed on the terminal. Also, the fake message (i.e., a screen displaying the fake message) of Seo which displays non--privacy content (e.g., telephone number “010-1212-1234” on the far left screens in FIG. 8 (b)-(d)) teaches a fake interface of claim 1. Here, the telephone number “010-1212-1234” is different from a real telephone number “010-1000-1000 on the far left screen in FIG. 8 (a), and therefore, the type of content and the functions of both screens are different each other. 

On pages 12-13 of Remarks, Applicant asserts that the Office Action interpreted a "state of change" in Seo as the receipt of a message in Seo. However, this is not the same as an already installed specific application switching from a running stop state to a starting state or switching from an inactive state to an active state. The Examiner respectfully disagrees.

The same rationale stated above is applied to claims 8 and 15. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 10-15, and 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

In this regard, the specification describes, for example, that “the fake interface may be one of an application interface of a word application, an application interface of a calendar application, an application interface of a weather application, an application interface of an audio play application, an application interface of a shopping application, an application interface of a reading application, an application interface of a video play application, an application interface of an information display application, an application interface of an image application, one or more images or the like.” (see para. [0053]) That is, the specification and claims describe that the fake interface displays various type of contents, but does not describe about a different set of functions. As such, the limitation is not fully supported by the disclosure of the original application.
To overcome this rejection, the Examiner suggests to remove the issued limitation. Alternatively, the Examiner suggests to amend the claim to read, in part:
“displaying, by processing circuitry of the terminal device and on a display screen of the terminal device, a fake interface [[for]] of a plurality of fake interfaces, wherein the fake interface corresponds to a specific application, that is currently installed on the terminal device, in response to a state change of the specific application which includes at least one of a switching from a running stop state to a starting state and a switching from an inactive state to an active state, the fake interface displaying non-privacy content that includes a different from, and has no association with, 
   
Claims 3-7 and 21, 10-14, and 17-20 depend from the rejected claims 1, 8, and 15, respectively. Thus, the claims are rejected under 112(a) as being dependent from the rejected claims.

The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation “the specific object” I line 3. It is unclear as to whether the limitation “the specific object” indicates the limitation “at least one specific object” recited in claim 1, or not. It is suggested the limitation to read “the at least one specific object” if the limitation indicates the one recited in claim 1. 
	Claim 21 recites the limitation “… and multiple specific objects from the least one specific object being touched according to a preset sequence” in lines 3-5. It is unclear as to what the limitation means. It is presumed that some words, such as touching or dragging, are omitted in the limitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (KR10-1083462 B1; hereinafter, “Seo” --- an English translation is attached, and hereinafter, the citation in the rejection refers to the English translation) in view of Schwartz (US 2010/0223579 A1; hereinafter, “Schwartz”), and further in view of Na Kim et al. (US 10,528,174 B2; hereinafter, “NKim”).

Regarding claim 1: 
Seo teaches:
 	A method for providing application interface in a terminal device (pg.2, para. 1: Method for managing received information of mobile communication terminal), the method comprising:
displaying, by processing circuitry of the terminal device (pg. 4, para. 5: Mobile communication terminal. --- It is noted that the mobile communication terminal teaches the terminal device; and it is inherent that the mobile communication terminal includes processing circuitries) and on a display screen of the terminal device (FIG. 8: a screen), a fake interface for a specific application, that is currently installed on the terminal device, in response to a state change of the specific application which includes at least one of a switching from a running stop state to a starting state and a switching from an inactive state to an active state (pg. 2, para. 5: In the existing caller ID service or text message service, the receiver manually receives the caller's information or text message; pg. 4, para. 6: the mobile communication terminal receives the privacy service and displays the fake message and the fake transmission terminal information first; pg. 5, para. 2: In step 120, a message or call is received from a transmitting terminal; pg. 5, para. 5: In step 150, the fake message and the fake sender information preset in response to the sender are displayed; further see FIG. 8. --- It is noted that caller ID service or text message service teaches a specific application, it is inherent that applications for caller ID service or text message service, or caller ID service or text message service themselves are installed in the mobile communication terminal to receive a call and message; the fake message teaches a fake interface; displays the fake message in response to the sender teaches displaying a fake interface for a specific application; also far left screens in FIG. 8 (b)-(d) teaches the fake interface for a specific application activated in response to receiving a call; a message or call is received teaches a state change of the specific application since the caller ID service or text message service is activated), the fake interface displaying non-privacy content that includes a different set of functions and a different type of contents than the specific application (pg. 4, para. 7: For example, when a call or a message is received from a privacy-protected terminal, the terminal information that transmits the call or message is not displayed on the screen, but includes a short message or a schedule notification in the form of spam to disguise it. A general notification message is displayed; pg. 7, para. 14: 8 (a) is a screen when a call is received from a general terminal; pg. 7, last para.: Referring to FIG. 8 (b), when the terminal of Kim Gil-dong is set as the terminal to be protected for privacy, the screen displays 010-1212-1234 as the camouflage transmitting terminal information. --- It is noted that a schedule notification in the form of spam to disguise teaches non-privacy content; call or message is not displayed on the screen teaches content that has no association with the specific application; further, the far left screen of FIG. 8(b) which teaches a fake interface includes a different type of content than the far left screen of FIG. 8(a) which teaches a specific application screen; also FIG. 8(a) shows a real sender number but FIG. 8(b) shows a fake number, thus the functions thereof are different each other);
detecting, by the processing circuitry of the terminal device (see above), an operation … in the fake interface (pg. 5, para. 6: In step 160, a privacy encryption key is received from the user. In step 170, it is determined whether the privacy encryption key entered by the user is the same as the preset privacy encryption key, and the process proceeds to step 180 only if the same privacy encryption key is correctly inputted; pg. 4, para. 5: Mobile communication terminal: Refers to a device required for physical communication connection having information transmission / reception function, input / output function… and means … smart phones …and the like. --- It is noted that a privacy encryption key is received teaches detecting an operation on the interface; as disclosed in FIG. 8(b) and (c), the privacy encryption key is received after displaying fake message on the smart phone, which implies that the privacy encryption key is received in the screen displaying fake message); 
displaying, by the processing circuitry of the terminal device and on the display screen of the terminal device (see above), an application interface of the specific application with privacy content (pg. 2, para. 5: In the existing caller ID service or text message service, the receiver manually receives the caller's information or text message; pg. 5, para. 7: In step 180, a message or a call received from the transmitting terminal is displayed together with the transmitting terminal information. When the message is received, the telephone number of the transmitting terminal and the message transmitted by the transmitting terminal are displayed on the screen of the receiving terminal. When the call is received, the telephone number of the transmitting terminal is displayed on the screen of the terminal so that the user of the receiving terminal can make a call; further see FIG. 8. --- It is noted that caller ID service or text message service teaches the specific application; a message or a call received, and the transmitting terminal information teaches privacy content; also the second left screen display in FIG. 8(b) teaches the application interface, and for example the sender number 010-1000-1000 teaches the privacy content) when the operation on the fake interface satisfies a pre-defined requirement (pg. 5, para. 6: In step 160, a privacy encryption key is received from the user. In step 170, it is determined whether the privacy encryption key entered by the user is the same as the preset privacy encryption key, and the process proceeds to step 180 only if the same privacy encryption key is correctly inputted. --- It is noted that a privacy encryption key is received teaches the operation on the fake interface; the preset privacy encryption key teaches a pre-defined requirement; if the same privacy encryption key is correctly inputted teaches when the operation on the fake interface satisfies); and
(see above), a detailed interface … when the operation … in the fake interface does not satisfy the pre-defined requirement (pg. 8, para. 1: Referring to FIG. 8 (c), the screen displays 010-1212-1234 as the camouflage transmitting terminal information. If the user does not press the privacy passkey or presses the wrong passkey, a fake message is displayed on the screen. --- It is noted that a fake message (see the second left screen in FIG. 8(c)) is displayed on the screen teaches displaying a detailed interface; If the user does not press the privacy passkey or presses the wrong passkey teaches when the operation in the fake interface does not satisfy the pre-defined requirement; press passkey teaches the operation; and (correct) the privacy passkey teaches the pre-defined requirement. Further noted that the claim does not specifically define as to what the detailed interface is, so under the broadest reasonable interpretation, the limitation “a detailed interface” is interpreted as any interface different from the application interface).
Seo is silent about:
detecting ... an operation on at least one specific object that is displayed in the … interface;
…
displaying … a detailed interface of the at least one specific object when the operation on the at least one specific object in the … interface does not satisfy the pre-defined requirement.
Schwartz, in the same field of endeavor, teaches:
detecting ... an operation on at least one specific object that is displayed in the … interface (para. [0023]: In use, when the owner desires to open the disguised app 30, the owner will open the icon “grocery list.” However this picture 31 and title 32 are customizable by the iPhone owner. As seen in FIG. 5 a grocery list appears on screen 11. App 30 of the present invention may provide several disguise screens within app 30. Additionally, the user would be able to customize their own screen within the app 30. In this example, the list, customized by the owner includes ten items. This present app 30 allows an owner to create any content on the screen of app 30 when opened. As further customizable by the owner on this list is a password location 33 containing the word—in this example—orange juice. These disguises maintain what appears at least initially to be a real app not to raise suspicion of the disguised app of the present invention hiding other apps. In order to open the disguised app, to the one or more hidden/non-revealed apps, the word in the password location 33 must be successfully replaced with the owner's predetermined password; para. [0025]: Once the correct password is entered, “done” button 35 is pressed on screen 11, then the hidden apps screen 50 appears, as seen in FIG. 7 on screen 11. --- It is noted that grocery list in FIGs. 5 and 6 teaches the fake interface; ten items in the grocery list teaches at least one specific object; selecting “9) orange juice” teaches detecting an operation on the objects).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seo’s system by enhancing Seo’s system to display objects (i.e., items of grocery list) in a fake interface, as taught by Schwartz, in order to hide private information while using them as an input mean.
The motivation is to provide user’s convenience when opening the camouflage information by allowing the user to directly input a preset privacy encryption key on the disguise screens.
Seo in view of Schwartz is silent about:
displaying … a detailed interface of the at least one specific object when the operation on the at least one specific object in the … interface does not satisfy the pre-defined requirement.
NKim further teaches:
displaying … a detailed interface of the at least one specific object when the operation on the at least one specific object in the … interface does not satisfy the pre-defined requirement (FIG. 4 & col. 13, l. 18- col. 14, l. 13: Referring to 430, the processor 170 may display, for example, a first security screen on the display 110 when the pressure fingerprint authentication is successful. For example, the first security screen may be a screen in which the secure folder and the hidden file are displayed (or open). For example, the first pressure fingerprint authentication may be a fingerprint authentication manner of comparing the sensed fingerprint image (or fingerprint data extracted from the sensed fingerprint image) with the second reference data created in the second pressure range. Referring to 440, the processor 170 may display, for example, the second security screen on the display 110 when the second pressure fingerprint authentication is successful. For example, the second security screen may be a screen in which the secure folder, the hidden file, and an application hidden in the secure folder are displayed. For example, the second pressure fingerprint authentication may be fingerprint authentication determined by comparing the sensed fingerprint image (or fingerprint data extracted from the sensed fingerprint image) with the third reference data created in the third pressure range; col. 17, ll. 18-21: As illustrated in FIG. 7A, according to an embodiment, the processor 170 may recognize that the touch position of the user, which is obtained from the touch sensing unit 140, corresponds to one of objects displayed on the display 110; further see FIGs. 5A-5C and the description thereto . --- It is noted that recognize the touch position corresponds to one of objects displayed on the display teaches the an operation on the objects; a first security screen (see 430 in FIG. 4) being different from the second security screen (see 440 in FIG. 4) which displays an application hidden in the secure folder teaches a detailed interface; the first pressure fingerprint authentication teaches when the operation on the at least one specific object; the third reference data created teaches the pre-defined requirement; here, a first security screen is displayed when the fingerprint authentication does not satisfy the third reference data, and related to a fingerprint pressure corresponding to one of objects . Also, in FIG. 5C, the processor displays the home screen which is different from the security screen when the fingerprint authentications when the first and second fingerprint images are not successful, which teaches above recited features. Further noted that the claim does not specifically define as to what the detailed interface is, so under the broadest reasonable interpretation, the limitation “a detailed interface of the at least one specific object” is interpreted as any interface different from the application interface related to at least one specific object).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seo in view of Schwartz’s system by enhancing Seo in view of Schwartz’s system to display a different screen from the screen with privacy contents according to received passkeys, as taught by NKim, in order for the disguised information not to be displayed when a wrong passkey is received.
The motivation is to protect the user’s private information by displaying information without user’s privacy and hidden contents on a screen when a wrong passkey from the preset passkey is received.

Regarding claim 4:  
Seo in view of Schwartz and Nkim teaches:
The method according to claim 1.
Seo further teaches:
wherein the operation is … in the fake interface (pg. 5, para. 6: In step 160, a privacy encryption key is received from the user. In step 170, it is determined whether the privacy encryption key entered by the user is the same as the preset privacy encryption key, and the process proceeds to step 180 only if the same privacy encryption key is correctly inputted; pg. 4, para. 5: Mobile communication terminal: Refers to a device required for physical communication connection having information transmission / reception function, input / output function… and means … smart phones …and the like. --- It is noted that a privacy encryption key is received teaches the operation; as disclosed in FIG. 8(b) and (c), the privacy encryption key is received after displaying fake message on the smart phone, which implies that the privacy encryption key is received in the screen displaying fake message). 
Seo in view of Schwartz is silent about:
wherein the operation is a touch operation on the specific object in the … interface 
NKim teaches:
wherein the operation is a touch operation on the specific object in the … interface (col. 17, ll. 18-21: As illustrated in FIG. 7A, according to an embodiment, the processor 170 may recognize that the touch position of the user, which is obtained from the touch sensing unit 140, corresponds to one of objects displayed on the display 110; further see FIGs. 5A-5C and the description thereto . --- It is noted that one of objects displayed on the display teaches the specific object that is displayed in the interface; and recognize touch sensing teaches detecting a touch operation on the object).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seo in view of Schwartz’s system by enhancing Seo in view of Schwartz’s system to adopt the touch input technology for inputting the passkey, as taught by NKim, in order to receive an input by touch sensing.
The touch input technology is a well-known passcode input method in the smartphone. Thus, the motivation is to provide user’s convenience when the user inputs a preset privacy encryption key for unlocking the screen by allowing the user simply to touch an object displayed on a screen.

Regarding claim 5:  
Seo in view of Schwartz and Nkim teaches:
The method according to claim 1, further comprising:
Seo further teaches:
... 
(pg. 6, para. 5: In operation 350, it is determined whether the preset privacy encryption key and the received privacy encryption key are the same. If the user of the receiving terminal correctly inputs the privacy encryption key, the user proceeds to step 360 when the input privacy encryption key and the preset privacy encryption key are the same. --- It is noted that the preset privacy encryption key teaches a pre-stored unlocking password; the received privacy encryption key teaches the unlocking password; and determine teaches comparing); and
displaying, the application interface of the specific application with the privacy content when the unlocking password matches the pre-stored unlocking password (pg. 2, para. 5: In the existing caller ID service or text message service, the receiver manually receives the caller's information or text message; pg. 5, para. 7: In step 180, a message or a call received from the transmitting terminal is displayed together with the transmitting terminal information. When the message is received, the telephone number of the transmitting terminal and the message transmitted by the transmitting terminal are displayed on the screen of the receiving terminal. When the call is received, the telephone number of the transmitting terminal is displayed on the screen of the terminal so that the user of the receiving terminal can make a call; pg. 5, para. 6: In step 160, a privacy encryption key is received from the user. In step 170, it is determined whether the privacy encryption key entered by the user is the same as the preset privacy encryption key, and the process proceeds to step 180 only if the same privacy encryption key is correctly inputted; pg. 6, para. 6: In step 360, the privacy protection service providing server transmits a message or a call received from the transmitting terminal to the receiving terminal. The receiving terminal displays the message or call transmitted by the transmitting terminal together with the transmitting terminal information; further see FIG. 8. --- It is noted that caller ID service or text message service teaches the specific application; a message or a call received, and the transmitting terminal information teaches privacy content; also the second left screen display in FIG. 8(b) teaches the application interface, and for example the sender number 010-1000-1000 teaches the privacy content).
Seo is silent about:
displaying, an unlocking interface that prompts for inputting a password when the operation on the fake interface satisfies the pre-defined requirement; 
receiving, an unlocking password from the unlocking interface.
Schwartz teaches:
displaying, an unlocking interface that prompts for inputting a password when the operation on the fake interface satisfies the pre-defined requirement (para. [0023]: In use, when the owner desires to open the disguised app 30, the owner will open the icon “grocery list.” However this picture 31 and title 32 are customizable by the iPhone owner. As seen in FIG. 5 a grocery list appears on screen 11. App 30 of the present invention may provide several disguise screens within app 30. Additionally, the user would be able to customize their own screen within the app 30. In this example, the list, customized by the owner includes ten items. This present app 30 allows an owner to create any content on the screen of app 30 when opened. As further customizable by the owner on this list is a password location 33 containing the word—in this example—orange juice. These disguises maintain what appears at least initially to be a real app not to raise suspicion of the disguised app of the present invention hiding other apps. In order to open the disguised app, to the one or more hidden/non-revealed apps, the word in the password location 33 must be successfully replaced with the owner's predetermined password; para. [0025]: Once the correct password is entered, “done” button 35 is pressed on screen 11, then the hidden apps screen 50 appears, as seen in FIG. 7 on screen 11. --- It is noted that grocery list in FIGs. 5 and 6 teaches the fake interface; a password location 33 containing the word -- orange juice -- teaches displaying an unlocking interface that prompts for inputting a password; selecting “orange juice” teaches when the operation on the fake interface satisfies the pre-defined requirement);
(para. [0025]: Once the correct password is entered, “done” button 35 is pressed on screen 11, then the hidden apps screen 50 appears, as seen in FIG. 7 on screen 11. --- It is noted that correct password is entered teaches receiving an unlocking password; FIG. 6 teaches from the unlocking interface; hidden apps screen 50 appears corresponds to displaying the application interface of the specific application with the privacy content).
The motivation for claim 1 is applicable for claim 5.

Regarding claim 6:  
Seo in view of Schwartz and NKim teaches:
The method according to claim 1, further comprising:
Seo further teaches:
determining, in response to the state change of the specific application, a private display mode according to a configuration file of the specific application that is used to select one of the private display mode and a normal display mode (FIG. 1 & pg. 5, para. 2: In step 120, a message or call is received from a transmitting terminal; pg. 5, para. 3: In step 130, it is checked whether a privacy protection function is set in the receiving terminal. If the privacy protection function is set, the privacy protection service may be provided. Such a function may be embedded in the terminal itself, or may be provided through a separate service provision server. If the terminal has a privacy protection function, the process proceeds to step 140; if the receiving terminal does not have a privacy function, the process proceeds to step 180; pg. 5, para. 5: In step 150, the fake message and the fake sender information preset in response to the sender are displayed; pg. 5, para. 8: FIG. 2 is a flowchart illustrating a privacy protection setting. --- It is noted that a message or call is received teaches in response to the state change of the specific application; it is checked whether a privacy protection function is set teaches determining a private display mode; if the receiving terminal does not have a privacy function teaches a normal display mode; and a privacy protection setting preset in response to the sender teaches according to a configuration file of the specific application); and
displaying, in response to the determination of the private display mode, the fake interface for the specific application (pg. 5, para. 3: In step 130, it is checked whether a privacy protection function is set in the receiving terminal. If the privacy protection function is set, the privacy protection service may be provided. Such a function may be embedded in the terminal itself, or may be provided through a separate service provision server. If the terminal has a privacy protection function, the process proceeds to step 140; if the receiving terminal does not have a privacy function, the process proceeds to step 180; pg. 5, para. 5: In step 150, the fake message and the fake sender information preset in response to the sender are displayed. --- It is noted that If the terminal has a privacy protection function teaches in response to the determination of the private display mode; the fake message and the fake sender information preset in response to the sender are displayed displaying the fake interface for the specific application).

Regarding claim 7:  
Seo in view of Schwartz and Nkim teaches:
The method according to claim 6, further comprising:
Seo further teaches:
determining, in response to the state change of the specific application, the normal display mode according to the configuration file of the specific application (pg. 5, para. 2: In step 120, a message or call is received from a transmitting terminal; pg. 5, para. 3: In step 130, it is checked whether a privacy protection function is set in the receiving terminal. If the privacy protection function is set, the privacy protection service may be provided. Such a function may be embedded in the terminal itself, or may be provided through a separate service provision server. If the terminal has a privacy protection function, the process proceeds to step 140; if the receiving terminal does not have a privacy function, the process proceeds to step 180; pg. 5, para. 8: FIG. 2 is a flowchart illustrating a privacy protection setting. --- It is noted that a message or call is received teaches in response to the state change of the specific application; if the receiving terminal does not have a privacy function teaches determining the normal display mode; and a privacy protection setting preset in response to the sender teaches according to a configuration file of the specific application); and
displaying, in response to the determination of the normal display mode, the application interface of the specific application (pg. 5, para. 3: In step 130, it is checked whether a privacy protection function is set in the receiving terminal. If the privacy protection function is set, the privacy protection service may be provided. Such a function may be embedded in the terminal itself, or may be provided through a separate service provision server. If the terminal has a privacy protection function, the process proceeds to step 140; if the receiving terminal does not have a privacy function, the process proceeds to step 180; pg. 5, para. 7: In step 180, a message or a call received from the transmitting terminal is displayed together with the transmitting terminal information. When the message is received, the telephone number of the transmitting terminal and the message transmitted by the transmitting terminal are displayed on the screen of the receiving terminal. When the call is received, the telephone number of the transmitting terminal is displayed on the screen of the terminal so that the user of the receiving terminal can make a call. --- It is noted that if the receiving terminal does not have a privacy function teaches in response to the determination of the normal display mode; and a message or a call received from the transmitting terminal is displayed together with the transmitting terminal information teaches displaying the application interface of the specific application).

Regarding claim 8:


Regarding claim 11:
Claim 11 recites the terminal device which corresponds to the method of claim 4, and contains no additional limitations. Therefore claim 11 is rejected by applying the same rationale used to reject claim 4 above.

Regarding claim 12:
Claim 12 recites the terminal device which corresponds to the method of claim 5, and contains no additional limitations. Therefore claim 12 is rejected by applying the same rationale used to reject claim 5 above.

Regarding claim 13:
Claim 13 recites the terminal device which corresponds to the method of claim 6, and contains no additional limitations. Therefore claim 13 is rejected by applying the same rationale used to reject claim 6 above.

Regarding claim 14:
Claim 14 recites the terminal device which corresponds to the method of claim 7, and contains no additional limitations. Therefore claim 14 is rejected by applying the same rationale used to reject claim 7 above.

Regarding claim 15:

However, Seo further teaches:
a computer (pg. 4, para. 5: Mobile communication terminal. --- It is noted that the mobile communication terminal teaches a computer) and instructions (pg. 6, para. 1: the operation proceeds to step 330. --- It is noted that the operations and steps teaches instructions).
Therefore claim 15 is rejected by applying the same rationale used to reject claim 1 above and the teachings discussed above.

Regarding claim 18:
Claim 18 recites the non-transitory computer-readable medium which corresponds to the method of claim 4, and contains no additional limitations. Therefore claim 18 is rejected by applying the same rationale used to reject claim 4 above.

Regarding claim 19:
Claim 19 recites the non-transitory computer-readable medium which corresponds to the method of claim 5, and contains no additional limitations. Therefore claim 19 is rejected by applying the same rationale used to reject claim 5 above.

Regarding claim 20:
Claim 20 recites the non-transitory computer-readable medium which corresponds to the method of claim 6, and contains no additional limitations. Therefore claim 20 is rejected by applying the same rationale used to reject claim 6 above.

Claim 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (KR10-1083462 B1; hereinafter, “Seo”) in view of Schwartz (US 2010/0223579 A1; hereinafter, .

Regarding claim 3:  
Seo in view of Schwartz and NKim teaches:
The method according to claim 1, further comprising:
Seo further teaches:
displaying, the fake interface for the specific application (pg. 4, para. 6: the mobile communication terminal receives the privacy service and displays the fake message and the fake transmission terminal information first; pg. 5, para. 2: In step 120, a message or call is received from a transmitting terminal; pg. 5, para. 5: In step 150, the fake message and the fake sender information preset in response to the sender are displayed. --- It is noted that Seo teaches when a message or call is received, the fake message in response to the sender is displayed) … 
Seo in view of Schwartz and NKim is silent about:
… in response to at least one of:
a switching between a foreground display state and a background display state;
a switching from the foreground display state to a defocus state; and
a switching from the foreground display state to an application process list display state, the specific application entering the defocus state when another application having an association relationship with the specific application is invoked in the specific application.
JKim, in the same field of endeavor, teaches:
… in response to at least one of:
a switching between a foreground display state and a background display state (para. [0057]: Examples of an event occurrence may include … switching between a foreground and background on a screen of the electronic device 101, a screen update, and a turning on or off of the display (e.g. LCD), or a combination thereof. --- It is noted that switching between a foreground and background on a screen teaches a switching between a foreground display state and a background display state; and switching between a foreground and background on a screen means there is an event occurrence);
a switching from the foreground display state to a defocus state; and
a switching from the foreground display state to an application process list display state, the specific application entering the defocus state when another application having an association relationship with the specific application is invoked in the specific application.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seo in view of Schwartz and NKim’s system by enhancing Seo in view of Schwartz and NKim’s receiving terminal to display a fake message when an event occurs, i.e., switching between a foreground and background on a screen by receiving a request to perform a service, as taught by JKim, in order to shield information included in the application displayed on the foreground display.
The motivation is to protect private information included in the application by shielding the private information with the fake message.

Regarding claim 10:
Claim 10 recites the terminal device which corresponds to the method of claim 3, and contains no additional limitations. Therefore claim 10 is rejected by applying the same rationale used to reject claim 3 above.

Regarding claim 17:
Claim 17 recites the non-transitory computer-readable medium which corresponds to the method of claim 3, and contains no additional limitations. Therefore claim 17 is rejected by applying the same rationale used to reject claim 3 above.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Seo (KR10-1083462 B1; hereinafter, “Seo”) in view of Schwartz (US 2010/0223579 A1; hereinafter, “Schwartz”), and further in view of Na Kim et al. (US 10,528,174 B2; hereinafter, “NKim”) and Park et al. (US 10,044,846 B2; hereinafter, “Park”).

Regarding claim 21: 
Seo in view of Schwartz and Nkim teaches:
The method according to claim 1, wherein the pre-defined requirement includes …
Seo in view of Schwartz and Nkim is silent about:
at least one of simultaneously touching multiple specific objects from the least one specific object, a touch duration of the least one specific object reaching a preset duration, and multiple specific objects from the least one specific object being touched according to a preset sequence.
Park teaches:
at least one of simultaneously touching multiple specific objects from the least one specific object, a touch duration of the least one specific object reaching a preset duration, and multiple specific objects from the least one specific object being touched according to a preset sequence (col. 4, ll. 47-53: When an unlock pattern input into the smart phone 200 is the same as shown in the case 210, the smart phone 200 may be unlocked and the first OS may be run. When the unlock pattern input into the smart phone 200 is the same as shown in the case 220, the smart phone 200 may be unlocked and the second OS may be run. --- It is noted that nine circles on the unlock screen of the smart phone 200 teaches at least one specific object; and the pattern input teaches touching multiple specific objects according to a preset sequence).

The pattern input technology is a well-known passcode input method in the smartphone. Thus, the motivation is to follow a recent trend and to provide user’s convenience when the user inputs a preset privacy encryption key for unlocking the screen by adopting the pattern input technology.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sharifi et al. (US 10,346,223 B1) discloses a method and system to provide when an application event occurs, filtered notification content may be generated. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WANSIK YOU whose telephone number is (571)270-3360.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR PATEL can be reached on (571)-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.Y./Examiner, Art Unit 2491                                                                                                                                                                                                        




/ASHOKKUMAR B PATEL/            Supervisory Patent Examiner, Art Unit 2491